Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    14
    397
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang (CN2010466739), which shows all of the claimed limitations.  Zhang shows: 
1. A smoker comprising (preamble given little to no patentable weight): a first wall 6 forming a generally cylindrical segment of a first diameter and having an inward projection 7 into the cylindrical segment of the first diameter; and a second wall 1 forming a generally cylindrical segment of a second diameter and having an outward projection 4 away from the cylindrical segment of the second diameter wherein the first diameter is greater than the second diameter (figure) and wherein the inward projection and outer projection together form a ledge (figure).  

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
March 25, 2005

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762